Citation Nr: 0014659	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-14 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased (compensable) rating for 
laceration of liver due to gunshot wound of the torso. 








ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to March 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal was last before the Board in June 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
December 1999, continued to deny the benefit sought on 
appeal. 

Thereafter, the appeal was returned to the Board.

Included on appeal when this case was last before the Board 
was the issue of entitlement to service connection for 
chronic chest pain.  However, in a rating decision entered in 
December 1999, the RO, as a disability "claimed as chronic 
chest pain", granted service connection for retained bullet 
fragments, lower anterior thoracic wall at the xiphoid level 
due to gunshot wound.  Therefore, the present appeal is 
limited to consideration of the issue listed on the title 
page.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
laceration of the liver due to gunshot wound of the torso 
include complaint of intermittent wound-related muscle pain, 
without nausea or abdominal adhesions, colic or distension, 
productive, collectively, of no more than mild overall 
disability.



CONCLUSION OF LAW

The criteria for an increased rating for laceration of liver 
due to gunshot wound of the torso have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.10 and Part 4, Diagnostic Codes 7311, 7301 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for laceration of the liver 
due to gunshot wound of the torso, for which the RO has 
assigned a noncompensable rating under Diagnostic Code 7311 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.

Pursuant to Diagnostic Code 7311, an injury involving the 
liver with residual disability is rated as peritoneal 
adhesions in accordance with the provisions of Diagnostic 
Code 7301.  Under such Code, a noncompensable rating is 
warranted for "mild" adhesions of the peritoneum; a 10 
percent rating is warranted for "moderate" adhesions of the 
peritoneum, manifested by pulling pain on attempted work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.

Service medical records reflect that, in January 1992, the 
veteran sustained an altercation-related gunshot wound to the 
abdomen.  He was immediately transported to a non-military 
facility where, pursuant to a preoperative diagnosis of 
gunshot wound to the abdomen, he underwent an exploratory 
laparotomy with repair of liver laceration and drainage.  The 
surgical report reflects that the bullet made an entry wound 
into the abdominal cavity through the retroperitoneal area, 
lateral to the kidney.  The bullet was noted to have entered 
"through segment 6 of the right liver" and it "appeared to 
traverse the liver and exited the liver through segment 5 
just lateral to the falciform ligament and entering the 
anterior abdominal wall."  The bullet was not removed.  The 
postoperative diagnosis was gunshot wound to the abdomen with 
liver injury.  Pertinent X-ray examination revealed that the 
bullet was just lateral to the right side of the T-11 
vertebral body.  

Subsequent to service, when the veteran was examined by VA in 
August 1995, findings on physical examination included a 
well-healed extensive abdominal scar in the midline secondary 
to the inservice surgery.  Pertinent X-ray examination 
revealed a metallic foreign body, which was in "the shape of 
a bullet", in the anterior portion of the veteran's abdomen.

Based on the foregoing, service connection was established 
for gunshot wound of the torso, with laceration of the liver 
and retained foreign body, in a rating decision entered in 
August 1995, at which time a noncompensable rating was 
assigned in accordance with Diagnostic Code 7311.  As was 
noted in the Introduction, in a rating decision entered in 
December 1999, the RO granted service connection for retained 
bullet fragments, lower anterior thoracic wall at the xiphoid 
level due to gunshot wound.  As a consequence of such grant, 
the disability for which an increased rating is currently 
asserted on appeal was restated as "laceration of liver due 
to gunshot wound of the torso".

The veteran alludes to having wound-related muscle pain on an 
intermittent basis and he contends, in essence, that his 
service-connected laceration of the liver due to gunshot 
wound of the torso is more severely disabling than currently 
evaluated.  The Board has no reason to question the veracity 
of the veteran's above-cited assertion relative to 
experiencing occasional wound-related muscle pain.  Despite 
such consideration, however, the Board is of the view, owing 
to the reasoning advanced hereinbelow, that an increased 
evaluation for his service-connected laceration of the liver 
due to gunshot wound is not in order.  In reaching such 
conclusion, the Board is constrained to observe that, when 
the veteran was examined by VA in December 1997, the findings 
on a CT scan of his abdomen included no "evidence [of] 
obstruction" and the study was interpreted by the VA examiner 
to have revealed no abdominal adhesions.  In addition, when 
the veteran underwent gastrointestinal examination by VA in 
October 1999, he specifically denied experiencing any 
vomiting, abdominal colic or distension, or nausea.  Finally, 
while the veteran alluded on the December 1997 VA examination 
to experiencing apparently some difficulty with lifting, on 
his subsequent "muscles" examination by VA in October 1999, 
the examiner noted that, notwithstanding the veteran's 
complaint of experiencing intermittent wound-related muscle 
pain, the veteran had "no [related] loss of function".  Given 
the foregoing observations, then, the Board concludes that 
the veteran's service-connected laceration of the liver due 
to gunshot wound of the torso, as presently manifested, is 
productive of, at most, no more than 'mild' overall 
disability.  Therefore, an increased disability rating for 
such disability is not in order. 

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to related gunshot wound-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, the Board cannot 
overlook that, on his VA scars examination in October 1999, 
the veteran indicated that even during flare-ups of pain 
related to his service-incurred gunshot wound, he was still 
able to perform "the activities of daily living".  The 
foregoing consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  The Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's above-cited 
service-connected disability more closely approximate those 
required for a compensable rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Codes 7311, 7301.

In addition, as it bears potentially on the veteran's above-
addressed claim for an increased rating, the Board has 
considered the discussion recently advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, relative to the veteran's 
service-connected laceration of liver due to gunshot wound of 
the torso, the duration between receipt of the veteran's 
related original claim (November 1994) and the assignment of 
the initial rating was quite brief, i.e., only approximately 
nine months.  Accordingly, the Board is of the view that the 
Fenderson rationale does not substantively apply relative to 
the appeal.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that impairment related to his 
above-addressed service-connected disability interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased rating for laceration of the liver due to 
gunshot wound of the torso is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

